Exhibit 10.05

 

408.577.4841 Desk

916.575.8292 Fax

www.flextronics.com

 

December 8, 2010

 

Jonathan S. Hoak
Palo Alto, California

 

Dear Jonathan,

 

On behalf of Flextronics, I am delighted to offer you the position of General
Counsel & Corporate Secretary, working at our Milpitas, California facility,
reporting to me. The specific details of the offer are as follows:

 

Cash Compensation:

 

The starting annual salary for this position is $425,000.00, which is equivalent
to $17,708.33 semi-monthly. Paydays are on the 15th and last day of each month.
You are also eligible to participate in the Flextronics Quarterly Bonus Program.
Your target bonus is 70% of your base quarterly salary, with an opportunity for
a 2X multiplier for a total bonus opportunity of 140% of salary, or $595,000.00.
Actual payout level is dependent upon company performance and in accordance with
the bonus plan for your organization. Assuming you join Flextronics on or before
February 1, 2011, you will be eligible for full FY2011 Q4 bonus which will be
payable approximately 45 days after the close of the quarter. The amount will be
determined based on the performance of your particular bonus program for that
quarter.

 

Additionally, on your first regularly scheduled payroll date, you shall be
advanced a $212,500.00 contingent sign-on bonus, less withholding and customary
payroll deductions. You agree to reimburse the Company for the contingent
sign-on bonus should you voluntarily terminate your employment with the Company
within one year of your hire date. Reimbursement to the Company will be made
within ten days of termination. Should you remain or be terminated involuntarily
before completing one year, the sign-on bonus will then be considered earned and
not reimbursed to the Company.

 

Equity Compensation:

 

Pending approval of the Compensation Committee of the Board of Directors, you
will also receive an option to purchase 150,000 shares of Flextronics stock,
priced at fair market value of Flextronics stock on the date of grant. The
option will vest as follows: 25% of the total option shares will vest and become
exercisable on the first anniversary of the date of grant and 75% of the total
shares will vest and become exercisable in equal increments over thirty-six (36)
months beginning the first month after the first anniversary of grant date. The
vesting schedule and all terms, conditions, and limitation of the stock options
are set forth in the applicable stock grant notice, the Company’s standard stock
option agreement and the stock option plan.

 

Additionally, also pending approval of the Compensation Committee of the Board
of Directors, you will be granted a Share Bonus Award for 50,000 shares of
Flextronics stock. The shares constituting the award shall be issued as a
four-year pro-rata vesting, beginning on the date of the initial approval. The
Share Bonus Award shall be subject to the terms and conditions of the applicable
plans and policies.

 

[g135131ksi001.jpg]

 

--------------------------------------------------------------------------------


 

You will also be eligible to participate in our annual stock focal review.
Annual stock awards are determined on a case-by-case basis in accordance with
your individual performance and market benchmarks for your position.

 

The Compensation Committee reviews and approves all equity grant requests during
the next scheduled quarterly meeting following the quarter in which the
recommendation was made.

 

Long Term Cash Incentive Plan:

 

Subject to Compensation Committee of the Board of Directors approval, you will
be eligible to participate in the Flextronics Long Term Cash Incentive Plan,
which will entitle you to annual company contributions of 30% of your base
salary (or $127,500.00). The Long Term Cash Incentive Plan annual contribution
is subject to company performance. Also, beginning in 2011 you will have the
opportunity to make additional elective contributions to the plan on a
tax-deferred basis.

 

Other Benefits:

 

As a Flextronics Executive team member, you will be eligible to participate in
our Tracking Free Attendance Program, and will be eligible for a suite of
insurance coverage (see plan booklet) and 401k participation including elective
deferrals and company matching effective the first of the month following your
date of hire. Timely enrollment of specific benefit plans is critical. You must
enroll by the first of the month following your date of hire; or you will
default to no coverage and will not be able to make an election until the next
annual “Open Enrollment.” Consult the plan booklet for more information. Also
note that the Company reserves the right to modify wages and benefits from time
to time at its discretion.

 

For questions related to US Compensation and Benefits, please contact:

 

Kim Ogles

USA & Canada Staffing Manager

Kim.Ogles@Flextronics.com

408.577.4841 desk

503.473.1926 cell

916.575.8292

 

Confidentiality and At-Will Employment:

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. By accepting this offer of
employment you are assuring us that you will be able to work for Flextronics
within the guidelines just described. Moreover, you realize as an employee of
the Company you may create or have access to confidential information, trade
secrets, processes, inventions, etc. belonging to the Company or third-parties
doing business with the Company. As such, you will be required to sign, as a
condition of employment, an Employee Proprietary Information and Inventions and
Non-Solicitation of Employees and Customers Agreement.

 

2

--------------------------------------------------------------------------------


 

You will be expected to abide by Company rules and regulations, contained in the
Company’s Employee Handbook, which the Company will distribute to you and update
from time-to-time, and online on Flextronics’s Intranet.

 

Your employment with the Company is “at-will”. This means that either you or the
Company has the right to terminate the employment relationship at any time for
any lawful reason, with or without advance notice, with or without cause. The
“at-will” nature of employment with Flextronics is an aspect of your employment
that cannot be changed, except in writing signed by you and an officer of
Flextronics. Any contrary representations or agreements, which may have been
made to you, are superseded by this offer. In addition, the Company has the
right to take any personnel action (e.g., change of status, relocation, change
of salary and benefits, etc.) at any time, for any lawful reason, with or
without advance notice, with or without cause.

 

Your employment pursuant to this offer is contingent upon:

 

1.              You completing Section 1 of the Federal Form 1-9 and providing,
within 3 business days of your start date, the legally required proof of your
identity and authorization to work in the United States;

2.              Your execution of the company’s Confidential Information and
Inventions Agreement;

3.              The satisfactory completion of your background investigation by
the Company;

 

If you accept this offer, the terms described in this letter and the
Confidential Information and Inventions Agreement shall be terms for your
employment. This offer letter supersedes any other statements or promises made
by any company representative. It contains the entire offer the Company is
making to you. This agreement can only be modified by written agreement signed
by you and an officer of the Company. This offer expires on December 31, 2010.
If accepted, your first day of employment is anticipated to be February 1, 2011.

 

If you agree with all the terms and conditions set forth in this letter, please
sign the attached offer acceptance and relocation repayment agreement and return
it to Kim Ogles. We look forward to your positive response and are very excited
about your joining our Flextronics Team!

 

 

Regards,

 

/s/ Mike McNamara

 

Mike McNamara

CEO, Flextronics

 

3

--------------------------------------------------------------------------------


 

EMPLOYMENT ACCEPTANCE

 

I understand all the terms and conditions in this offer letter, including those
regarding the “at will” relationship and I accept this offer. I agree by signing
below that the Company has made no other promises other than what is outlined in
this letter and that it contains the entire offer the Company is making to me
and I accept this offer.

 

 

/s/ Jon S. Hoak

 

12-15-10

 

1/31/11

Signature

 

Today’s Date

 

Start Date

 

SIGN-ON BONUS REPAYMENT AGREEMENT

 

I agree to reimburse the Company for the contingent sign-on bonus should I
voluntarily terminate my employment with the Company within one year of the hire
date. Reimbursement to the Company will be made within ten days of termination.
Should I remain employed for one year or be terminated involuntarily before
completing one year, the sign-on bonus will then be considered earned, and not
reimbursed to the Company.

 

 

/s/ Jon S. Hoak

 

Jon S. Hoak

 

12-15-10

Signature

 

Print Name

 

Today’s Date

 

4

--------------------------------------------------------------------------------